United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, GEORGETOWN
ANNEX, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0806
Issued: September 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from an October 7, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed between the last merit decision of OWCP dated April 9, 2014, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.3

1

On February 26, 2015 appellant submitted a timely request for oral argument in connection with OWCP’s
October 7, 2014 decision. After exercising its discretion, the Board, in an order issued on August 13, 2015, denied
her request for oral argument, finding that the arguments on appeal could be adequately addressed in a decision
based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 15-0806 (issued
August 13, 2015).
2

5 U.S.C. § 8101 et seq.

3

See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether appellant abandoned her request for an oral hearing before an
OWCP hearing representative.
On appeal, appellant explains that she was unable to attend her hearing due to a job
interview on the same day. She was nearing eviction and was $5,000.00 behind in her rent.
FACTUAL HISTORY
On January 10, 2014 appellant, then a 25-year-old city carrier assistant, filed a traumatic
injury claim alleging that she sustained psychological stress as a result of being physically
assaulted on that day. She stopped work on January 11, 2014.
In an April 9, 2014 decision, OWCP denied appellant’s claim, finding the evidence
insufficient to establish that the January 10, 2014 incident occurred as alleged. It found that she
had not met her burden of proof to establish fact of injury as she failed to provide witness
statements from those she named as having knowledge of the alleged incident, investigative
documents from the employing establishment, or a police report documenting the claimed
assault.
On May 8, 2014 appellant requested an oral hearing before an OWCP hearing
representative.
By letter dated July 21, 2014, OWCP’s Branch of Hearings and Review notified
appellant that her hearing would be held on September 12, 2014 at 1:00 p.m. in
Washington, D.C. The notice was sent to appellant’s address of record.
In an October 7, 2014 decision, an OWCP hearing representative found that appellant
abandoned her hearing request. Appellant failed to appear and there was no evidence that she
contacted OWCP either before or after the scheduled hearing to explain her failure to appear.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.4 Unless otherwise directed in writing by the claimant, the hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.5 It has the burden of proving that it
mailed to appellant and her representative a notice of a scheduled hearing.6

4

Id. at § 10.616(a).

5

Id. at § 10.617(b).

6

K.D., Docket No. 11-77 (issued August 18, 2011); Michelle R. Littlejohn, 42 ECAB 463 (1991).

2

A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing.7
ANALYSIS
Following OWCP’s April 9, 2014 decision denying appellant’s traumatic injury claim,
appellant filed a timely request for an oral hearing before the hearing representative. On July 21,
2014 OWCP’s Branch of Hearings and Review notified appellant that her hearing was scheduled
for September 12, 2014 at 1:00 p.m. The notice was properly sent to her address of record.8
Appellant failed to attend the scheduled hearing. She did not request a postponement and failed
to provide any explanation for such failure to OWCP within 10 days of the scheduled date of the
hearing. As all three conditions for abandonment are met, the Board finds that appellant
abandoned her request for an oral hearing.9
On appeal, appellant explains that she was unable to attend her hearing due to a job
interview on the same day. She was nearing eviction and was $5,000.00 behind in her rent. The
Board notes, however, that the July 21, 2014 OWCP letter clearly set forth the time and date of
the hearing and provided necessary information to postpone or reschedule the hearing. The
Board notes that it is precluded from reviewing evidence not before OWCP at the time it issued
its final decision.10 Because no timely explanation was given to OWCP’s Branch of Hearings
and Review, either prior to or subsequent to the scheduled September 12, 2014 hearing, the
Board finds that the conditions for abandonment as specified in OWCP regulations were met.
OWCP, therefore, properly found that appellant abandoned her request for a hearing.
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing before the
hearing representative.

7

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the Written
Record, Chapter 2.1601.6(g) (October 2011).
8

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. See James A. Gray, 54 ECAB 277 (2002).
9

C.H., Docket No. 14-620 (issued June 25, 2014).

10

See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the October 7, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

